CaSe 2218-CV-03107-TLN-DI\/|C _/\ \` v Filed 01/03/19 PagelOf4

UNETED STATES DISTR|CT COURT
EASTERN DlSTRlCT OF CAL|FORN|A

  

PRO HAC VlCE APPL|CAT|ON,
ECF REG|STRAT|ON AND CONSENT
TO ELECTRON|C SERV|CE,
PROPOSED ORDER

STANTELY D. JUSTICE_

Plalntiff(s),
V Case No. 2118»cv-03107-TLN-DN|C
F|DELIS RECOVERY
i\/|ANAGEIV|ENT, LLC
Defendant(s).
l, MARVVAN ROCCO DAl-|ER , attorney for STANLEY D. JUST|CE ,

 

 

hereby petition for admission to practice Pro Hac Vice under the provision cf l_ocal Rule

180(b)(2). l understand and consent to ECF Registration and E|ectronic Service as detailed

below and l have submitted payment in the amount of $225.00 to the C|erl<l U.S. District Court.

ln support of this petition, l state under penalty of perjury that:

lVly business address ls:

Firm Name;
Address:
City:

State:

Voice Phone:
FAX Phone:

|nternet E-mai|:

Additional E-mail:

l reside in City;

Sulaiman LaW Group, Ltd

2500 South Highland Avenue, Sulte 200
Lombard

lL Z|P Code: 60148

(630) 575-8181 x109

(630)_575-8188
mdaher@sulaimanlaw.com
kwadia@sulaimanlaw.com

Lombard State: illinois

2'1 - -03107-TLN- l\/l n 4 F`l 010319 P f4
vel}§§ adm§ttcce\d to practice in |the giat:e%?im]n%ist led / / age zccc))urt)

 

on Nlav 2, 2017 (date). | am presently in good standing and
eligible to practice in said court. A certificate of good standing from the court in my state of
primary practice is attached to this application l am not currently suspended or disbarred in
any other court.

l have not concurrently or within the year preceding this application made
a pro hac vice application to this court. (|f you have made a pro hac vice application to this
court within the last year, list the name and case number of each matter in which an

application was made, the date of application and whether granted or denied.)

 

 

l hereby designate the following member of the Bar of this Court who is registered for
ECF with whom the Court and opposing counsel may readily communicate regarding the
conduct of the case and upon whom electronic notice shall also be served via the court's ECF
system:
Name: Nicholas M. Wajda
Firm Name: Wajda Law Group, PC

Address: 11400 West Olympic Boulevard, Suite 200|\/|

City: Los Angeles
State: C_A Z|P Code:90064

Voice Phone: (310) 997-0471
FAX Phone: (866) 286-8433

E-mai|: nick@wajdalaw.com

Dated: 1/3/2019 Petitioner: /s

 

Case 2:18-cv-03107-TLN-Dl\/|C Document 4 Filed 01/03/19 Page 3 of 4
ORDER

|T |S SO ORDERED.

Dated:

 

JUDG\El U.S. D|ST_R|CT COURT

Case 2:18-cv-03107-TLN-Dl\/|C Document 4 Filed 01/03/19 Page 4 of 4

 

 

Certificate of Admission
To the Bar of illinois

l, Carolyn Taft Grosbo||, C|erk of the Supreme Court of lllinois, do hereby certify that
Manivan Daher

has been duly licensed and admitted to practice as an Attorney and Counse|or at
Law within this State; has duly taken the required oath to support the
CONST|TUT|ON OF THE UN|TED STATES and of the STATE OF lLL|NOlS, and
also the oath of office prescribed by law, that said name was entered upon the Ro||
of Attorneys and Counse|ors in my office on 05/02/2017 and is in good standing, so
far as the records of this office disclose.

lN W|TNESS WHEREOF, I have hereunto
subscribed my name and afoed the
seal of said Court, this 4th day of
December, 2018.

Carolyn-lig Gwsé¢@€

C|erk,
Supreme Court of the State of illinois

 

 

